Exhibit 10.87

Facility Offer Letter

To: MFLEX Suzhou Co., Ltd:

According to the application from MFLEX Suzhou Co., Ltd (“Applicant”), our bank
agrees to issue this Facility Offer Letter (“Letter”) for the purpose of
comprehensive credit line. The details of the Letter are listed as follows:

1. The total amount of credit line granted by the Letter should not exceed CNY
300,000,000.00 (revolving use; short-term loan; trade financing business and
letter of guarantee business; undertaking capital business).

Of such credit line, the loan interest rate of US dollar should be negotiated
and determined by both parties based on lending cost in the market of US dollar
on actual loan day.

2. The purpose of such loan should comply with relevant laws and regulations,
supervisory rules and policies.

3. Such loan will be approved to be granted after obtaining permission of
verification procedures set by our bank and in compliance with loan conditions
required by our bank.

4. The authoritative institution to approve such loan is China Construction Bank
Suzhou Branch.

5. The Letter validates from the date of execution to May5, 2016.

6. Laws of PRC shall apply to the Letter.

China Construction Bank

Suzhou Industrial Park Sub-branch

President sign: /s/ WU NAN DAI

May 6, 2013



--------------------------------------------------------------------------------

The Price of Financing Service

 

Business    Price Quoted In the Market    MFLEX Price

USD

   USD Loan    Negotiated by CCB and MFLEX according to the variation of market
price    USD time deposit    Negotiated by CCB and MFLEX according to the
variation of market price    USD Purchase    Selling Rate    Middle Rate    USD
Sale    Buying Rate    Middle Rate    Account Fee    RMB 600.00 per year    Free

RMB

   Seven-day Call    1.485%    Agreement Deposit    1.15%    Account Fee    RMB
360.00 per year    Free    Receipts Management    RMB 200.00 per year    Free

Remit

   Outward Remittances(Overseas) Commission   

1‰ of amount,

Min RMB50.00,

Max RMB1000.00

   Free    Outward Remittances(Overseas) Cable Charges    RMB 80.00    RMB 50.00

Import L/C

   Opening   

1.5‰ of amount,

Min RMB500.00;0.05% of amount for per season as the expiry extend for 3 months

  

0.3‰ of amount,

Min RMB200.00

   Amendment    RMB 200.00    Acceptance    1‰ of amount per month, Min
RMB150.00    Free    Dishonor    Free    Buty-free Guarantee   

1‰ of amount for per season,

Min RMB500.00

   Free

DRAFT

   Issue Bank Acceptance Bill    0.05‰ of amount

Online Banking

   USB-KEY    RMB 50.00 per person    Free    Annual Charge    RMB 100.00 per
person a year    Free